Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is NOA in responses to Applicant’s amendments and remarks filed 02/28/2022. It is noted the current patent application was originally field 11/04/2019. Claim(s) 1-12 are pending. Claim(s) 1, 5 and 8 are independent. Claim(s) 3-4 and 10-12 are cancelled. Claim(s) 1, 5-6 and 8 have been amended to include the allowable subject matter as stated in the previous O.A dated 11/26/2021. Claim(s) 2, 7 and 9 were original. 
		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                







  Reason for Allowance
Claim(s) 1-2 and 5-9 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Grubber et al., (“US 20190214024 A1- Apple” continuation to 13/913,336 filed 06/07/2013- [hereinafter “Grubber”], describing an intelligent automated assistant; that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels....and However Grubber fails to show, “...automated engine with artificial intelligence and machine learning for the transformation of written websites into to audible-enable content for use in association with new technology intelligent speakers, for implementing data mining, processing, and summarizing tools...wherein parsing tool for the creation of a first map to determine for the website a value of verbosity and the value of verbosity is a scaled value where at one end each word must be transcripted from visual to aural and where at the other range of the scaled value only a very minimum number of words must be transcripted from visual to aural...wherein the software engine with artificial intelligence further includes a scheme determination scrubbing tool for the optimal determination of what data was manually entered for the website and for emphasis in translation... wherein the software engine with artificial intelligence further includes, (a) the selection of a plugin, (b) a parsing tool for the creation of a first map to determine for the website a value of verbosity, (c) a scheme determination scrubbing tool, (d) a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period, (e) a template relevance score, and an Editing Layer Protocol (ELP)...” as amended... and supported in current specification (PGPUB No.20210134263) in paragraph(s) 65-66, 72 and 89-94,  and the Applicant’s remarks filed 02/28/2022.

Saylor et al., (“US 20110286586 A1- Samsung” filed 04/21/2011 [hereinafter “Saylor”], describing an interactive voice response and an intelligent telephonic device that includes a display for displaying visual information to the user.... that can interact with the intelligent telephonic device using voice, video, image or textual information voice-to-text conversion, natural language interpretation and/or artificial intelligence to determine which of the available menu options the user desires... the voice site hosting service may provide a content provider web interface 442 as part of the call handling system 440 to enable the content provider to easily create and configure a voice site that will be accessed by customers .... The application development tool using the content provider web interface ...creates different types of pages ... for example: (1) a message page; (2) a question page; (3) a logic page; (4) a transaction page; and (5) a multimodal action page... [Para(s) 3, 31, 74-77, 84, 98, 103 and 141]. However Saylor fails to show, “...automated engine with artificial intelligence and machine learning for the transformation of written websites into to audible-enable content for use in association with new technology intelligent speakers, for implementing data mining, processing, and summarizing tools...wherein parsing tool for the creation of a first map to determine for the website a value of verbosity and the value of verbosity is a scaled value where at one end each word must be transcripted from visual to aural and where at the other range of the scaled value only a very minimum number of words must be transcripted from visual to aural...wherein the software engine with artificial intelligence further includes a scheme determination scrubbing tool for the optimal determination of what data was manually entered for the website and for emphasis in translation... wherein the software engine with artificial intelligence further includes, (a) the selection of a plugin, (b) a parsing tool for the creation of a first map to determine for the website a value of verbosity, (c) a scheme determination scrubbing tool, (d) a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period, (e) a template relevance score, and an Editing Layer Protocol (ELP)...” as amended... and supported in current specification (PGPUB No.20210134263)  in paragraph(s) 65-66, 72 and 89-94,  and the Applicant’s remarks filed 02/28/2022.

Ward et al., (“US 20210358500 A1” Continuation to 16/890,639, continuation to 11/087,761; continuation to 16/466,248 filed 06/03/2019 [hereinafter “Ward”], describing a data processing system 102 can determine the version based on a date the version was released, a sequential version number, or a version name. The data processing system 102 can resolve, responsive to the determination that the first platform is associated with the latest version update, the inconsistency by updating the second parameters to match the first parameters...wherein the update timing module designed to compare a current versions of the digital platform with a past version stored in a database for the determination of what was updated during a time period... [ Para(s) 8, 22-23, 59 and 79-82]. However Ward fails to show, “...automated engine with artificial intelligence and machine learning for the transformation of written websites into to audible-enable content for use in association with new technology intelligent speakers, for implementing data mining, processing, and summarizing tools...wherein parsing tool for the creation of a first map to determine for the website a value of verbosity and the value of verbosity is a scaled value where at one end each word must be transcripted from visual to aural and where at the other range of the scaled value only a very minimum number of words must be transcripted from visual to aural...wherein the software engine with artificial intelligence further includes a scheme determination scrubbing tool for the optimal determination of what data was manually entered for the website and for emphasis in translation... wherein the software engine with artificial intelligence further includes, (a) the selection of a plugin, (b) a parsing tool for the creation of a first map to determine for the website a value of verbosity, (c) a scheme determination scrubbing tool, (d) a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period, (e) a template relevance score, and an Editing Layer Protocol (ELP)...” as amended... and supported in current specification (PGPUB No.20210134263)  in paragraph(s) 65-66, 72 and 89-94,  and the Applicant’s remarks filed 02/28/2022.
Lemay et al., (“US 20170161018 A1- Apple” filed 01/26/2017- [hereinafter “Lemay”], describing the model relevance score of the content information (i.e., web pages is given a ranking based on a ranking rule... [ the Abstract and Para(s) 87, 240 and 276]. However Lemay fails to show, “...automated engine with artificial intelligence and machine learning for the transformation of written websites into to audible-enable content for use in association with new technology intelligent speakers, for implementing data mining, processing, and summarizing tools...wherein parsing tool for the creation of a first map to determine for the website a value of verbosity and the value of verbosity is a scaled value where at one end each word must be transcripted from visual to aural and where at the other range of the scaled value only a very minimum number of words must be transcripted from visual to aural...wherein the software engine with artificial intelligence further includes a scheme determination scrubbing tool for the optimal determination of what data was manually entered for the website and for emphasis in translation... wherein the software engine with artificial intelligence further includes, (a) the selection of a plugin, (b) a parsing tool for the creation of a first map to determine for the website a value of verbosity, (c) a scheme determination scrubbing tool, (d) a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period, (e) a template relevance score, and an Editing Layer Protocol (ELP)...” as amended... and supported in current specification (PGPUB No.20210134263)  in paragraph(s) 65-66, 72 and 89-94,  and the Applicant’s remarks filed 02/28/2022.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...automated engine with artificial intelligence and machine learning for the transformation of written websites into to audible-enable content for use in association with new technology intelligent speakers, for implementing data mining, processing, and summarizing tools...wherein parsing tool for the creation of a first map to determine for the website a value of verbosity and the value of verbosity is a scaled value where at one end each word must be transcripted from visual to aural and where at the other range of the scaled value only a very minimum number of words must be transcripted from visual to aural...wherein the software engine with artificial intelligence further includes a scheme determination scrubbing tool for the optimal determination of what data was manually entered for the website and for emphasis in translation... wherein the software engine with artificial intelligence further includes, (a) the selection of a plugin, (b) a parsing tool for the creation of a first map to determine for the website a value of verbosity, (c) a scheme determination scrubbing tool, (d) a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period, (e) a template relevance score, and an Editing Layer Protocol (ELP)...” as amended... and supported in current specification in paragraph(s) 65-66, 72 and 89-94,  and the Applicant’s remarks filed 02/28/2022.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177